Lumpkin, P. J.
1. It is too late, after verdict, to complain that the proper questions were not propounded to jurors while they were being examined on their voir dire. See Smith v. State, 63 Ga. 168-9. And were it otherwise, a new trial should not be granted for such a cause when the questions actually propounded were, in substance, the same as those prescribed by the statute, and did not vary therefrom save in immaterial respects as to phraseology.
2. The evidence in this case, though entirely circumstantial, was sufficiently strong and conclusive to warrant a finding that the accused was guilty and to exclude every other reasonable hypothesis.

Judgment affirmed.


All the Justices concurring, except Fish, J., absent.